16. Roadmap for the European Union's constitutional process (vote)
- Report: Barón Crespo/Brok
- Before the vote:
Mr President, I would like to make a point of order based on Rules 166 and 167 on the admissibility of part of a resolution. Parliament's Legal Service has said that we cannot use a non-ratified Treaty as a reference in our reports. This applies to the first indent of the Barón Crespo/Brok report.
(Applause from the IND/DEM Group)
I would like you to delete the reference, if the House should be so unwise as not to adopt our alternative resolution, which could solve the problem of inadmissibility much more easily.
May I also ask you to change all other reports referring to the proposed Constitution or the Charter of Fundamental Rights. According to Eurolex, 117 adopted legislative acts now include such references to the Charter. There are seven references to the Constitution. This information comes from Commission President Barroso, in an answer to a written question.
Mr President, I am sure that you and Mr Pöttering, in particular, as a skilled and very well educated lawyer, are the right people to establish law and order in our House. The Constitution has only been ratified by 16, not 18, of the 27 Member States, representing 37% of the citizens. This is still far from the unanimity required to make it a legal-base reference point. Your Legal Service is entirely right.
(Applause from certain quarters)
Mr Bonde, the interpretation of the Presidency, which, as you know, is responsible for interpreting the Rules of Procedure (with the greatest of respect for the Legal Service, of course, but it is not the Legal Service that interprets the Rules of Procedure, but rather the Presidency) ... As I was saying, the reference to a document that exists, regardless of whether or not it has been ratified by all of the Member States, and which has been signed by all of the Heads of State or Government, regardless of whether or not it has been ratified by all of the Member States, can be quoted as a reference in the motion for a resolution. The Presidency's interpretation, therefore, is that your objection is unfounded.
(Protests and applause)
(Parliament rejected the oral amendment)
- Before the vote on paragraph 21:
Mr President, on behalf of the PSE Group, we suggest replacing the word 'possible' with 'reasonable' so that it would read: 'Emphasises that everything "reasonable” must be done to avoid the creation of a two-speed Europe'. I am sure you will accept the logic of this, that if we wanted to do everything possible, that might include shooting all opponents of this point of view. That is possible, but not reasonable, and as we are very reasonable people, we think we should say 'reasonable'.
(Laughter)
(Parliament rejected the oral amendment)